            Case 2:20-cv-01035-BJR Document 27 Filed 10/05/20 Page 1 of 4




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                    WESTERN DISTRICT OF WASHINGTON
12                                            AT SEATTLE

13   SHOKOFEH TABARAIE, DDS, PLLC,
14                                          Plaintiff,   Civil Action No. 2:20-cv-01035-BJR
15            v.
                                                         STIPULATED MOTION AND
16                                                       ORDER
     ASPEN AMERICAN INSURANCE
17   COMPANY,

18                                        Defendant.

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                                                 415.439.1799
            Case 2:20-cv-01035-BJR Document 27 Filed 10/05/20 Page 2 of 4




 1            Plaintiff Shokofeh Tabaraie, DDS, PLLC and Defendant Aspen American Insurance

 2   Company stipulate that Defendant shall answer, move, or otherwise respond to Plaintiff’s amended

 3   complaint, Dkt. 23, no later than October 15, 2020.

 4            WHEREAS:

 5            1.       On August 31, 2020, Defendant moved to dismiss Plaintiff’s lawsuit for failure to

 6   state a claim upon which relief can be granted. Dkt. 14.

 7            2.       On September 16, 2020, this case was re-assigned to Judge Barbara J. Rothstein.

 8            3.       On September 17, 2020, Plaintiff’s counsel indicated via email to Defendant’s

 9   counsel that Plaintiff intended to file an amended complaint as a matter of right. Plaintiff filed the

10   amended complaint on September 21, 2020. Dkt. 23.

11            4.       Under the Federal Rules of Civil Procedure, Defendant’s response to Plaintiff’s

12   amended complaint is due October 5, 2020.

13            5.       On October 2, 2020, counsel for the parties conferred via telephone and agreed to

14   extend Defendant’s deadline to respond to Plaintiff’s amended complaint by ten days. The new

15   agreed deadline would be October 15, 2020.

16            6.       The parties submit this stipulated motion in the interest of justice and not to delay

17   the proceedings. The stipulation will not prejudice either party. The parties do not waive any

18   claims or defenses with this stipulation.

19            IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, that

20   Defendant’s deadline to answer, move, or otherwise respond to Plaintiff’s amended complaint shall

21   be October 15, 2020.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     STIPULATED MOTION AND ORDER CASE:                                                    SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                                    1420 FIFTH AVE., SUITE 1400
                                                                                          SEATTLE, WA 98101
                                                           1                              415.439.1799
            Case 2:20-cv-01035-BJR Document 27 Filed 10/05/20 Page 3 of 4




 1           The parties respectfully request the Court to enter the accompanying Proposed Order

 2   granting the relief to which the parties have stipulated.

 3

 4           DATED this 2nd day of October, 2020.

 5
             RUIZ & SMART                               SIDLEY AUSTIN LLP
 6
             PLAINTIFF LITIGATION PLLC
 7
               /s/ _Isaac Ruiz*___________               /s/ Robin E. Wechkin
 8             Isaac Ruiz, WSBA No. 35237
               RUIZ & SMART PLAINTIFF                   Robin E. Wechkin, WSBA No. 24746
 9             LITIGATION PLLC                          SIDLEY AUSTIN LLP
                                                        1420 Fifth Avenue, Suite 1400
               95 S. Jackson St., Suite 100             Seattle, WA 98101
10
               Seattle, WA 98104                        Telephone: (415) 439-1799
11             Telephone: (206) 203-9100                rwechkin@sidley.com
               Facsimile: (206) 785-1702
12             iruiz@plaintifflit.com                   Yvette Ostolaza, pro hac vice
                                                        Yolanda C. Garcia, pro hac vice
13             Attorneys for Plaintiff                  SIDLEY AUSTIN LLP
                                                        2021 McKinney Avenue, Suite 2000
14                                                      Dallas, Texas 75201
               *Signed with permission.                 Telephone: (214) 981-3401
15                                                      Facsimile: (214) 981-3400
                                                        yvette.ostolaza@sidley.com
16                                                      ygarcia@sidley.com

17                                                      Attorneys for Defendant

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                             SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                             1420 FIFTH AVE., SUITE 1400
                                                                                   SEATTLE, WA 98101
                                                         2                         415.439.1799
            Case 2:20-cv-01035-BJR Document 27 Filed 10/05/20 Page 4 of 4




 1                                             ORDER

 2           The Court has considered Plaintiff Shokofeh Tabaraie DDS PPLC’s and Defendant Aspen

 3   American Insurance Company’s Stipulated Motion and [Proposed] Order. The Court HEREBY

 4   ORDERS that Defendant’s deadline to answer, move, or otherwise respond to Plaintiff’s amended

 5   complaint shall be October 15, 2020.

 6   IT IS SO ORDERED.

 7
     Dated: October 5, 2020.                            ___________________________________
 8                                                      Honorable Barbara J. Rothstein
                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                          SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                          1420 FIFTH AVE., SUITE 1400
                                                                                SEATTLE, WA 98101
                                                    3                           415.439.1799
